Title: From George Washington to Nicholas DuBey, 27 September 1788
From: Washington, George
To: DuBey, Nicholas



Sir,
Mount Vernon September 27th 88

The letter which you were pleased to write to me from Philadelphia the 11th of this instt came duly to hand. I wish it was in my power to answer your queries satisfactorily but the little connection I have of late had with the affairs of the western Country does not enable me to give in detail an account of the settlements in the vicinity of your Lands (between the Great & little Kanhawa)—or to point out the best mode by whch you could seat and improve them.
In general I have understood that a capitol establishment of very respectable people is now making with great rapidity under uncommonly favourable auspices at the mouth of the Muskingham (west of the Ohio) about 10 Miles above the little Kanhawa—and that at the Mouth of the great Kanhawa a town is laid off and Settlements forming, but to what extent, or

under what circumstances it is not in my power to inform you—The lands between the two Kanhawas (East side) on the River Ohio are (though exceedingly fine) almost entirely unimproved being the property of Officers who do not incline to live on them themselves and who have taken no pains to obtain others to do it, This hitherto, has been the case with my own. My wish, if my price could be obtained is to sell and knowing that to encumber the Land with Leases might be a bar to it, and without giving them I could not expect reputaable characters would improve them are the causes of their laying dormant so long. I have lately however empowered a Gentleman who lives at the mouth of the Great Kanhawa (Colo. Thomas Lewis) to Lease them to such as may apply, being informed that many were desirous of settling on them with this security—With respect to the mode which would be best for you, and your associates to adopt to effect the settlement of your Land, which you say adjoins mine—I know not—the hazard and the cost of importing Emigrants—and the terms on which they are to be engaged—depend upon calculation, and other circumstances with which I am not acquainted, and which falls more within the reach of your own investigation than mine and however easy and expedient it may be for Foreigners to accomplish this with their country men by their attentions, personal influence &c.—it might prove a precarious and expensive mode for me to pursue—and is such an one as I have had no inclination to adopt. The only advice I would presume to give you on this occasion, is, if settlers are brought from Switzerland or any foreign Country to make your contracts with them certain before the expence of Transportation is incurred—If the question respecting “The kind of Lands” is confined to your own purchase, I can make no answer because I never saw them—The interval lands on the River, is equal to any in the world.
I do not conceive that any danger is to be apprehended from the Savages by Settlers on these Lands—1st because they are on the East side of the Ohio to which they have no pretensions—2d because very formidable settlements will soon be made on the west side of it above, below, and opposite to them which will form a barrier—and 3dly because a general treaty with the several tribes of Indians in that country is now about to be holden,

by which it is to be presumed matters will be so fixed as to prevent hostilities in future. I am Sir Yr Most Obedt Hble Servant.

Go: Washington

